DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 3
Withdrawn: 
NONE
Rejected:
1, 3
Amended: 
NONE
New: 
NONE
Independent:
1, 3


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2018/0023174).
Matsumoto at abstract [0019], Table 1, etc. teaches an aluminum alloy comprising (in wt%):

cl. 1
Matsumoto
Zn
>7.0-8.5
2.0-9.0
Mg
0.5-1.21
0.5-4.5
Cu
-0.1
-0.5
Fe
-0.3
typically 0.10
Si
-0.3
typically 0.08
Mn
0.03-0.05
-0.2
Cr
0.03-0.05
-0.15
Zr
0.06-0.10
-0.15
Ti
0.001-0.05
0.001-0.1
Al
balance, with inevitable impurities


Table 1
which substantially overlaps the claimed alloying ranges, Zn/Mg ratio (for example, 7.0 /1.0=7.0, which falls within the claimed range), and which encompasses the amended ranges of Mn, Cr, and Zr (cl. 1, 3).  Matsumoto teaches said alloy has a recrystallized surface (and therefore comprises recrystallized structure) with an average grain size of ≤40µm (see Matsumoto [0019]), which meets the instant recrystallized structure and average grain size limitations.
Concerning the limitation of difference between minimum and maximum value of grain diameters, though Matsumoto does not specify the difference in the maximum and minimum grain diameters, because Matsumoto teaches a substantially identical process applied to a substantially overlapping Al-Zn-Mg alloy (see discussion of claim 3 below), then the same difference in maximum and minimum grain sizes would be reasonably expected in the Matsumoto alloys, as for the instant invention. It is therefore held that the disclosure of Matsumoto has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 3, Matsumoto teaches a process of casting said Al-Zn alloy into a billet and homogenizing at 400°C- Tm (melting temperature) for ≥2 hours [0096], which overlaps the claimed homogenization range of 540-580°C for 1-24hrs. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2018/0023174) in view of Hatta ’127 (previously cited).
Matsumoto is discussed above. Matsumoto teaches homogenizing at broadly overlapping temperatures of 400°C- Tm (melting temperature) for ≥2 hours (see Matsumoto at [0096]).
Concerning motivation to select a high homogenization temperature, Hatta ’127 (who is also drawn to Al-Zn-Mg wrought alloys) teaches homogenizing at high temperatures 540-580°C for 1-24 hrs (Hatta [0056-0058]) is sufficient to homogenize Al-Zn-Mg alloys prior to further working, and wherein high homogenization temperatures improve uniformity and fineness of crystal grains (see Hatta ’127 at [0057]). It would have been obvious to one of ordinary skill in the art to have homogenized the Al-Zn-Mg alloy of Matsumoto at temperatures 540-580°C for 1-24 hrs, as taught by Hatta’127 to achieve the benefits taught therein, namely to improve uniformity and fineness of crystal grains.



Response to Amendment/Arguments
In the response filed 3/21/22, applicant submitted various arguments traversing the rejections of record.   Applicant’s arguments with respect to Shikama et al. have been considered but are moot because the new ground of rejection above does not rely on that reference.  The claims are presently rejected over Matsumoto, alone or in view of Hatta.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                       
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/19/22